Title: TJ, University of Virginia: Estimate of Cost of Buildings of University of Virginia, ca. 28 Nov. 1820, 28 November 1820
From: Jefferson, Thomas
To: 


            
            
              
              
            
          A general view of what the lands, buildings & all other expenditures for the University will have cost, when compleated, estimated from the monies actually recieved, & what the Proctor states as further necessary.DRecieved of the   Subscriptions about19,000Loan from the Literary fund60,000Annuities of 1819.20.30,000109,000 to be recieved, the annuity of 1821. included in Proct’s estimate15,000further necessary to compleat the Pavils Hotels & Dorms by do38,364Probable actual cost of whole establmt (exclus. of Library162,364.Estimates heretofore made.10. Pavilions for accomodn of Professors @ 6000.D. each60,000.6. Hotels for dieting the Students @ 3500.D. each21,000104. Dormitories @ 350.D. each36,400.200. as of lands & buildings purchased, may be stated as worth10,000covering with tin, instead of shingles, levelling grounds & streetsbringing water in pipes & numerous other contingencies, say10,000Excess of actual cost above the estimates (about (18. p. cent)24,964162,364.To liberate the funds of the University and to open it in 1821. withonly 6. professors, will require1. a remission of the loan of 60,000.D.2. a supplementary sum to liberate the annuities of 1821.2.3.45,000.3. to make good the deficit estimated by the Proctor8,3644. an additional sum for the building of the Library40,0005. and to establish & maintain 10. Professorships an equal partitionof the literary fund between the University & elementaryschools will be necessary, say 30,000. a year to each.A building for an Observatory not having been mentioned in the Rockfish Report, is not brought into view here. it will cost about 10. or 12,000.D. and may be accomplished by the balance of subscription money not taken into account in the Report of 1820. and by the rents for the Hotels & Dormitories.
            
          